      Case 4:19-cv-00789-CLM-JHE Document 25 Filed 06/17/21 Page 1 of 2                             FILED
                                                                                           2021 Jun-17 PM 03:47
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

 LYNCOLN DANGLAR,                               )
                                                )
           Plaintiff,                           )
                                                )
 v.                                             )    Case No. 4:19-cv-00789-CLM-JHE
                                                )
 THOMAS D. HOMAN and MR.                        )
 FREEMAN,                                       )
                                                )
           Defendants.

                              MEMORANDUM OPINION
       The Magistrate Judge entered a report on May 14, 2021, recommending this

action be dismissed without prejudice based on Plaintiff Lyncoln Danglar’s failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). (Doc. 22). Although the Magistrate Judge advised Danglar of his

right to file specific written objections within 14 days (see id. at 10-11), the court

has not received any objections.1

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the



       1
          On June 1, 2021, the United States Postal Service returned a copy of the Report and
Recommendation that was sent to a former plaintiff, Jermaine Neufville, as “not deliverable as
addressed.” (Doc. 23). On June 8, 2021, the United States Postal Service returned a copy of the
Report and Recommendation that was sent to former plaintiff, Armando Carpio, as returned to
sender because he has been released. (Doc. 24). Neufville and Carpio are no longer parties to
this action and were inadvertently sent copies of the Report and Recommendation.
     Case 4:19-cv-00789-CLM-JHE Document 25 Filed 06/17/21 Page 2 of 2




Magistrate Judge’s report and ACCEPTS his recommendation. Therefore, in

accordance with 28 U.S.C. § 1915(e)(2)(B)(ii), this action is due to be dismissed

without prejudice for failing to state a claim upon which relief may be granted.

      A Final Judgment will be entered.

      DONE on June 17, 2021.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                          2
